Name: Council Directive 92/102/EEC of 27 November 1992 on the identification and registration of animals
 Type: Directive
 Subject Matter: trade policy;  information and information processing;  agricultural activity;  documentation;  agricultural policy
 Date Published: 1992-12-05

 Avis juridique important|31992L0102Council Directive 92/102/EEC of 27 November 1992 on the identification and registration of animals Official Journal L 355 , 05/12/1992 P. 0032 - 0036 Finnish special edition: Chapter 3 Volume 46 P. 0090 Swedish special edition: Chapter 3 Volume 46 P. 0090 COUNCIL DIRECTIVE 92/102/EEC of 27 November 1992 on the identification and registration of animalsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 3 (1) (c) of Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnicial checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (3), states that animals for intra-Community trade must be identified in accordance with the requirements of Community rules and be registered in such a way that the original or transit holding, centre or organization can be traced, and that before 1 January 1993 these identification and registration systems are to be extended to the movements of animals with the territory of each Member State; Whereas Article 14 of Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (4), states that the identification and registration as provided for in Article 3 (1) (c) of Directive 90/425/EEC of such animals must, except in the case of animals for slaughter and registered equidae, be carried out after the said checks have been made; Whereas the management of certain Community aid schemes in the field of agriculture requires the individual identification of certain types of livestock; whereas the identification and registration system must, therefore, be suitable for the application and control of such measures; Whereas it is necessary to ensure the rapid and efficient exchange of information between Member States for the correct application of this Directive; whereas Community provisions have been established by Council Regulation (EEC) No 1468/81 of 19 May 1981 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs or agricultural matters (5) and by Council Directive 89/608/EEC of 21 November 1989 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of legislation on veterinary and zootechnical matters (6); Whereas keepers of animals must maintain up-to-date records of the animals on their holdings; whereas persons involved in the commerce of animals must keep records of their dealings; whereas the competent authority must have access to these records on request; Whereas in order to permit movements of animals to be traced rapidly and accurately, animals must be able to be identified; whereas the form and content of the mark, with respect to bovine animals, must be determined on a Community basis; whereas, with regard to pigs, sheep and goats, a decision should be taken at a later date to determine the nature of the mark and, pending such decision, the national systems of identification should be maintained for movements restricted to the national market; Whereas provision should be made for the possibility of waiving the requirements for marks in the case of animals moving directly from a farm to a slaughterhouse; whereas, however, these animals must in any case be identified so that their farm of origin can be traced; Whereas provision should be made for the possibility of waiving the obligation to register the keepers of animals kept for personal purposes and, in order to take into account certain particular cases, the procedures for keeping registers; Whereas in the case of animals in which the mark has become illegible or been lost, a new mark enabling a link with the previous mark to be established must be applied; Whereas this Directive must not affect specific requirements contained in Commission Decision 89/153/EEC of 13 February 1989 concerning the correlation of samples taken for residue examination with animals and their farms of origin (7) or any relevant applicatory rules established in accordance with Directive 91/496/EEC; Whereas provision must be made for a management committee procedure for the adoption of any necessary implementing rules for this Directive, HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive sets out the minimum requirements for the identification and registration of animals, without prejudice to more detailed Community rules which may be established for disease eradication or control purposes. It shall apply without prejudice to Decision 89/153/EEC and to implementing rules laid down in accordance with Directive 91/496/EEC, and taking account of Article 5 of Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (8). Article 2 For the purposes of this Directive: (a) animal shall mean any animal of the species referred to in Directives 64/432/EEC (9) and 91/68/EEC (10); (b) holding shall mean any establishment, construction or, in the case of an open-air farm, any place in which animals are held, kept or handled; (c) keeper shall mean any natural or legal person responsible, even on a temporary basis, for animals; (d) competent authority shall mean the central authority of a Member State competent to carry out veterinary checks or any authority to which it has delegated that competence for the purposes of implementing this Directive; (e) trade shall mean trade as defined in Article 2 of Directive 90/425/EEC. Article 3 1. Member States shall ensure that: (a) the competent authority has an up-to-date list of all the holdings which keep animals covered by this Directive and are situated on its territory, specifying the species of animals kept and their keepers, such holdings to remain on the said list until three consecutive years have elapsed with no animals on the holding. This list shall also include the mark or marks which permit the identification of the holding in accordance with Article 5 (2) (a) and (c), second subparagraph, and paragraph (3), first subparagraph, and also Article 8; (b) the Commission, the competent authority and any authority responsible for supervising application of Regulation (EEC) No 3508/92 can have access to all information obtained under this Directive. 2. Member States may be authorized under the procedure laid down in Article 18 of Directive 90/425/EEC to exclude from the list in paragraph 1 (a) natural persons who keep no more than three animals of the ovine or caprine species for which they do not seek premiums or, to take account of particular circumstances, one pig and which are intended for their own use or consumption, provided that any such animals are the subject of the controls laid down in this Directive before any movement. Article 4 1. Member States shall ensure that: (a) any keeper of bovine or porcine animals listed in Directive 64/432/EEC and contained in the list provided for in Article 3 (1) (a) keeps a register stating the number of animals present on the holding. This register shall include an up-to-date record of all births, deaths and movements (numbers of animals concerned by each entering and leaving operation) at least on the basis of aggregate movements, stating as appropriate their origin or destination, and the date of such movements. The identification mark applied in conformity with Articles 5 and 8 shall be stated in all cases. However, for animals of the porcine species, it shall not be obligatory to include births and deaths. In the case of pure-bred and hybrid pigs, which are entered in a herd book in accordance with Directive 88/661/EEC (11), an alternative registration system based on individual identification allowing the animals to be identified may be recognized by the procedure laid down in Article 18 of Directive 90/425/EEC if it offers guarantees equivalent to a register; (b) any keeper of sheep or goats whose holding is listed in accordance with Article 3 (1) (a) shall keep a register including at least the total number of sheep and goats present on the holding each year on a date to be determined by the competent authority. The register shall also include: - an up-to-date statement of the number of live female sheep and goats which are over 12 months of age or which have given birth present on the holding; - the movements (numbers of animals concerned by each entering or leaving operation) of sheep and goats on at least the basis of aggregate movements stating as appropriate their origin or destination, their mark and the date of such movements. 2. However, in accordance with the procedure laid down in Article 18 of Directive 90/425/EEC, a simplified registration procedure shall be established before 1 January 1993 for buffalo and before 1 October 1994 for sheep and goats in transhumance and for all the abovementioned animals kept on common pasture or raised in regions which are isolated geographically. 3. Member States shall also ensure that: (a) any keeper supplies the competent authority, upon request, with all information concerning the origin, identification and, where appropriate, the destination of animals which he has owned, kept, transported, marketed or slaughtered; (b) any keeper of animals to be moved to or from a market or collection centre provides a document, setting out details of the animals including the identification numbers or marks of any bovine animals, to the operator, on the market or in the collection centre, who is a keeper of the animals, on a temporary basis. That operator may use the documents obtained in accordance with the first subparagraph to carry out the obligations laid down in paragraph 1 (a), third subparagraph. (c) the registers and information are available on the holding and to the competent authority, upon request, for a minimum period to be determined by the competent authority but which may not be less than three years. Article 5 1. Member States shall ensure that the following general principles are respected: (a) identification marks must be applied before animals leave the holding of birth; (b) no mark may be removed or replaced without the permission of the competent authority. Where a mark has become illegible or has been lost, a new mark shall be applied in accordance with this Article; (c) the keeper shall record any new mark in the register referred to in Article 4 in order to establish a link with the previous mark applied to the animal; (d) the eartag provided for in paragraph 2 (a) shall be approved by the competent authority and shall be tamper-proof and easy to read for the animal's lifetime. It shall be incapable of re-use. It shall be such as to remain on the animal without interfering with its well-being. 2. For bovine animals, Member States shall ensure that: (a) all animals listed in Article 2 of Directive 64/432/EEC present on the holding are identified with an eartag bearing on alphanumeric code, which shall not exceed 14 characters, which make it possible to identify each animal individually along with the holding on which it was born or, in the case of bulls intended for cultural and sporting events with the exception of fairs and exhibitions, by an identification system offering equivalent guarantees recognized by the Commission. The eartags referred to in the first subparagraph must be applied no later than nine months after the date of adoption, in accordance with the procedure laid down in Article 18 of Directive 90/425/EEC of measures providing for the identification of the Member State and the holding of origin. Animals identified before the end of this nine-month period must be marked either in accordance with the national systems provided for in the third subparagraph or with the eartag provided for in the first subparagraph. Under the procedure laid down in Article 18 of Directive 90/425/EEC such period shall be at the request of a Member State, be extended until 1 July 1994. However, animals which have been identified before the expiry of the nine-month period in accordance with the national systems in force and notified to the Commission shall continue to be subject to control on that basis; (b) the identification marks are allocated to the holding, distributed and applied to the animals in a manner determined by the competent authority; (c) the identification marks are applied, at the latest, within thirty days of the birth of the animal. However, the competent authority may defer the application of this mark until the animal has attained a maximum age of six months, if the animal is, before the age of 30 days, provided by the keeper with a provisional mark recognized by the competent authority which makes it possible to identify each animal to the holding of birth, and provided that these animals may not leave the holding except for slaughter in a slaughterhouse situated in the territory of the competent authority which has recognized the provisional mark, without passing through any other holding. However, the competent authority may permit vealcalves intended for slaughter before the age of six months and which are moved before the age of 30 days in accordance with a national system of movement, recognized in accordance with the procedure laid down in Article 18 of Directive 90/425/EEC, which provides at least for tracing back to the holding of origin, to be marked at the fattening holding, provided that the calves were transferred there directly from the holding of birth and that the calves moved under such systems will not be eligible for premiums. 3. Animals other than bovine animals must be marked as soon as possible, and in any case before they leave the holding, with an eartag or tattoo making it possible to determine the holding from which they came and enabling reference to be made to any accompanying document which must mention such eartag or tattoo and to the list referred to in Article 3 (1) (a). Member States may, pending the decision provided for in Article 10 of this Decision and by derogation from the second paragraph of Article 3 (1) (c) of Directive 90/425/EEC, apply their national systems for the movement of animals other than bovine animals for all movements of such animals in their territories. Such systems must enable the holding from which they came and the holding on which they were born to be identified. Member States shall notify the Commission of the systems which they intend to introduce for this purpose, on 1 July 1993 for pigs and on 1 July 1994 for sheep and goats. In accordance with the procedure laid down in Article 18 of Directive 90/425/EEC, a Member State may be asked to make amendments to its system where it does not fulfil the requirement referred to in the second sentence. Animals bearing a temporary mark identifying a consignment must be accompanied throughout their movement by a document which enables the origin, ownership, place of departure and destination to be determined. However, the competent authority may authorize the movement of sheep and goats without marks between holdings with the same health status in the same ownership and situated in that authority's territory, provided that each such movement occurs under a national system which enables the animal to be traced back to the holding on which it was born. Member States must notify by 1 July 1994 the Commission of the systems which they intend introducing to this end. Pursuant to the procedure laid down in Article 18 of Directive 90/425/EEC, a Member State may be requested to amend this system where it fails to meet the aforementioned requirement. 4. Point (e) of Article 3 (2) of Directive 64/432/EEC shall read: '(e) be identified in accordance with Article 5 of 32.' Council Directive 92/102/EEC on the identification and registration of animals (*). (*) OJ No L 355, 5. 12. 1992, p. 32.' Article 6 1. Where the competent authority of the Member State of destination decides not to keep the identification mark allocated to the animal in the holding of origin all charges incurred as a result of replacing the mark shall be borne by that authority. Where the mark has been so replaced, a link shall be established between the identification allocated by the competent authority of the Member State of dispatch and the new identification allocated by the competent authority of the Member State of destination; that link shall be recorded in the register provided for in Article 4. The option in the first subparagraph may not be invoked in the case of animals intended for slaughter which are imported under Article 8 without bearing a new mark in accordance with Article 5. 2. Where the animals have been traded, the competent authority of the Member State of destination may, for the purposes of Article 5 of Directive 90/425/EEC, have recourse to Article 4 of Directive 89/608/EEC in order to obtain the information relating to the animals, their herd of origin and any movement to which they have been subject. Article 7 Member States shall ensure that any information relating to movements of animals not accompanied by a certificate or a document required by veterinary or zootechnical legislation remains available to the competent authority, upon request, for a minimum period to be set by the latter. Article 8 Any animal imported from a third country which has passed the checks laid down by Directive 91/496/EEC and which remains within Community territory shall, within thirty days of undergoing the aforesaid checks, and, in any event, before their movement, be identified by a mark complying with Article 5 unless the holding of destination is a slaughterhouse situated on the territory of the competent authority responsible for veterinary checks and the animal is actually slaughtered within that 30-day period. A link shall be established between the identification established by the third country and the identification allocated to it by the Member State of destination. That link shall be recorded in the register provided for in Article 4. Article 9 Member States shall adopt necessary administrative and/or penal measures to punish any infringement of Community veterinary legislation, where it is established that the marking or identification or the keeping of registers provided for in Article 4 has not been carried out in conformity with the requirements of this Directive. Article 10 Not later than 31 December 1996, acting on the basis of a report from the Commission, accompanied by any proposals, on which it will decide by a qualified majority the Council shall, in the light of experience gained, review the provisions of this Directive with a view to defining a harmonized Community identification and registration system and shall decide on the possibility of introducing electronic identification arrangements in the light of progress achieved in this field by the International Organization for Standardization (ISO). Article 11 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply wiht this Directive: - for the requirements regarding bovine animals, so that: (i) the bovine animals, as from 1 February 1993, are registered in accordance with existing national procedures complying with the requirements laid down in Article 4 and are identified in accordance with the existing rules referred to in Article 5 (2) (a), second and third subparagraph; (ii) the Community registration and identification systems laid down by this Directive are set up as from 1 October 1993, - before 1 January 1994 for the requirements regarding porcine animals, - before 1 January 1995 for the requirements regarding ovine and caprine animals. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive. 3. The setting of the deadline for transposition into national law at 1 January 1994 and 1 January 1995 shall be without prejudice to the abolition of veterinary checks at frontiers provided for in Directive 90/425/EEC. Article 12 This Directive is addressed to the Member States. Done at Brussels, 27 November 1992. For the Council The President J. PATTEN (1) OJ No C 137, 27. 5. 1992, p. 7. (2) Opinion delivered on 19 November 1992 (not yet published in the Official Journal). (3) OJ No L 224, 18. 8. 1990, p. 29. (Last amended by Directive 91/496/EEC (OJ No L 268, 24. 9. 1991, p. 56)). (4) OJ No L 268, 24. 9. 1991, p. 56. (Amended by Regulation (EEC) No 91/628/EEC (OJ No L 340, 11. 12. 1991, p. 17)). (5) OJ No L 144, 2. 6. 1981, p. 1. (Amended by Regulation (EEC) No 945/87 (OJ No L 90, 2. 4. 1987, p. 3)). (6) OJ No L 351, 2. 12. 1989, p. 34. (7) OJ No L 59, 2. 3. 1989, p. 33. (8) See page 1 of this Official Journal. (9) Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (OJ No 121, 29. 7. 1964, p. 1977). (Last amended by Directive 91/687/EEC (OJ No L 377, 31. 12. 1991, p. 16)). (10) Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (OJ No L 46, 19. 2. 1991, p. 19). (11) Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species (OJ No L 382, 31. 12. 1988, p. 36).